Citation Nr: 0525472	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-13 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from December 11, 1997, to March 31, 2004, and as 70 percent 
disabling from April 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from April 1950 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded the veteran entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning the disability a noncompensable evaluation.  In 
March 2000 the RO determined that the veteran's PTSD was 10 
percent disabling from December 11, 1997, the date of receipt 
of the veteran's original claim.  

The Board remanded the veteran's claim for additional 
development of the record in September 2000.  While the case 
was in remand status, in March 2003, the RO assigned the 
veteran's PTSD a 30 percent evaluation from December 11, 
1997.

The Board again remanded the veteran's claim in September 
2003.  While the case was in remand status, the RO determined 
that the veteran's PTSD warranted a 70 percent evaluation 
effective April 1, 2004.  The 30 percent evaluation remained 
in place for the prior period.

The case was returned to the Board in August 2005 for further 
appellate consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  For the period from December 11, 1997, to March 31, 2004, 
the veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, social isolation, 
difficulty concentrating, flashbacks, and sleep impairment.  

3.  For the period from April 1, 2004, the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, due to such symptoms as 
depression, memory problems, intrusive memories, nightmares, 
suspiciousness, depressed and anxious mood, and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

1.  For the period from December 11, 1997, to March 31, 2004, 
the criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).  

2.  For the period from April 1, 2004, the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim of entitlement to service connection for 
PTSD was received in December 1997, well before the enactment 
of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in June 1998, provided notice of the evidence 
necessary to support the claim of entitlement to a higher 
initial evaluation for PTSD.  Supplemental statements of the 
case dated in October 1998, March 2000, March 2003, and March 
2005 also provided notice to the veteran of the evidence of 
record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, letters dated in September 2000, February 2003, and 
March 2004 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's September 2000 and September 2003 remands also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claim.  

In sum, there has been compliance with the notice requirements 
of the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  The veteran has been afforded VA examinations.  
Moreover, the veteran has been afforded the opportunity to 
testify at a hearing before an RO hearing officer in 
September 1998.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's report of separation indicates that he served 
in the infantry and received wounds in Korea as a result of 
action with enemy forces.  

An October 1981 VA discharge summary reveals that the veteran 
was hospitalized for drug and alcohol rehabilitation.  He was 
also diagnosed with mixed disturbance of emotion and conduct, 
with narcissistic and paranoid-like behavior.  On discharge, 
he was noted to be competent to handle his own affairs.  The 
veteran was also hospitalized for musculoskeletal pain in 
July 1982.  The discharge summary notes mixed disturbances of 
emotional and conduct, but there is no indication that 
psychiatric treatment was rendered.  He was considered 
competent for VA purposes.  

Outpatient treatment notes dated in July 1983 indicate 
affective disorder and depression.

The veteran submitted his claim of entitlement to service 
connection for PTSD in December 1997.  

A VA psychiatric examination was carried out in January 1998.  
The examiner noted that the veteran had seen six months of 
combat in Korea and that he had incurred a gunshot wound to 
the right shoulder.  The veteran reported that he had quit 
drinking five years previously, after a 35-year history of 
alcohol abuse.  He indicated that he had been seen previously 
by the mental health clinic at the Kansas City VA Medical 
Center (VAMC) and given medication for his nightmares.  He 
stated that his most recent job had been as a bus driver, but 
that he had retired.  He indicated that he had a minimal 
social life, but that he was active in his church.  The 
examiner noted that the veteran had been diagnosed with 
lymphoma 18 months previously and that he was currently in 
remission after a course of chemotherapy.  On mental status 
examination, the veteran was neat and clean.  His affect was 
generally appropriate.  He seemed serious.  Insight and 
judgement were good.  He related that his peer relationships 
were generally good, and that he controlled his temper.  He 
noted that his sleep was variable, with a nightmare once a 
week.  He also reported flashbacks once or twice per week.  
Concentration and memory were normal.  Energy was somewhat 
diminished, and the veteran reported that he got somewhat 
depressed at times.  He denied suicidal ideation.  He also 
denied auditory or visual hallucinations, delusions, and 
paranoia.  He denied guilt and anger.  The diagnosis was 
PTSD.  The examiner assessed the veteran's global assessment 
of functioning (GAF) as 65-70, noting that the veteran's 
major problem was in the realm of his physical condition.  He 
noted that the veteran did not feel the need for psychiatric 
treatment at that time.  

A May 1998 VA progress note indicates that the veteran had 
been seen at the mental health clinic in the early 1990s, and 
had been referred back for complaints of insomnia and mental 
distress.  The provider noted that the veteran had been 
treated for lymphoma and was in somewhat frail physical 
health.  The veteran related that over the previous several 
weeks, he had experienced an uncomfortable feeling of being 
watched.  He expressed a belief that "Asians" were watching 
him, talking about him, and could possibly read his thoughts.  
He acknowledged that such notions were not normal.  He also 
reported abnormal auditory phenomena.  The provider noted 
that the veteran had undergone intermittent psychiatric 
treatment in the past, but none in the past few years.  He 
also noted that, to his knowledge, the veteran had not had 
any full blown depressive or psychotic episodes.  
Antipsychotic medication was prescribed.  The diagnosis was 
apparent brief reactive psychosis.  

In June 1998 the veteran's antipsychotic medication was 
increased.  He had not experienced a complete resolution of 
his fears that somebody was following him.  He expressed a 
sense of being threatened, watched, talked about and 
followed.  

In July 1998 the veteran reported his belief that the 
antipsychotic medication was helping.  He did state that he 
still felt that people were following him and that he heard 
things that were not really there, but that he was less 
compelled to respond to those mental aberrations.  He 
reported that he was sleeping and feeling better with the 
medication.  The diagnosis was schizophrenia.  September and 
November 1998 VA progress notes also indicate diagnoses of 
schizophrenia.  

The veteran and his wife testified before a hearing officer 
at the RO in September 1998.  The veteran stated that he took 
medication that helped him sleep.  His wife indicated that 
the veteran had nightmares once or twice per week, and that 
he sometimes took naps during the day.  The veteran testified 
that he attended church every Sunday and that he occasionally 
went out for dinner.  He stated that he had been receiving 
treatment at the VAMC for three months.  He endorsed regular 
flashbacks and diminished ability to concentrate.

On VA examination in April 1999, the examiner noted that the 
veteran was seen on an outpatient basis by the VAMC mental 
health clinic.  The veteran reported that his medical 
condition was stable, but that his PTSD had gotten worse with 
a recurrent memory of his experiences in the Korean War.  He 
endorsed sleep disturbance, auditory hallucinations and 
withdrawal.  He indicated that he attended church, but was 
otherwise socially isolated.  He indicated that he had 
difficulty concentrating.  He stated that he did not 
socialize with anyone, and that he spent his time watching 
television or reading.  On mental status examination, the 
veteran gave the impression of being depressed.  His speech 
was logical and goal directed.  He endorsed auditory 
hallucinations in the form of voices telling him to harm 
himself.  He denied any thoughts of conspiracy or paranoia.  
He denied suicidal and homicidal ideation.  He reported no 
obsessive or panic symptoms.  His personal hygiene appeared 
neat.  He had no history of problems with impulse control.  
Intelligence was estimated by be average.  Memory and 
judgement were intact, and the veteran was noted to have some 
degree of insight.  The diagnosis was PTSD, and the examiner 
noted that it was worse, with more trouble sleeping and more 
social isolation.  The examiner also noted a comorbid 
depression, which sometimes reached psychotic proportions.  
He provided a GAF score of 40 and pointed out that the 
veteran's hearing voices represented impairment in reality 
perception.  He concluded that the veteran's incapacity was 
moderately severe.

In an August 1999 addendum, the examiner differentiated the 
symptoms of the veteran's PTSD from those of his 
schizophrenia, noting that the PTSD involved difficulty 
sleeping, intrusive memories, social withdrawal, and 
difficulty concentrating.  He concluded that the veteran's 
PTSD would earn a higher GAF score of 60.

An additional VA examination was conducted in November 2000.  
The examiner indicated that the past medical history was 
significant for a diagnosis of lymphoma which required 
aggressive treatment.  He noted that the symptoms of the 
veteran's PTSD had not been very prominent or disruptive.  He 
stated that the veteran's more disturbing symptoms were 
related to his developing a range of paranoid symptoms 
including the feeling that people were following him, hearing 
things, and seeing visions of his deceased mother in church.  
He pointed out that, as a result, the veteran's treatment had 
been geared toward antipsychotic medication to address the 
symptoms of schizophrenia.  On mental status examination, the 
veteran was clean and neat, showing a good ability to care 
for his activities of daily living.  He was calm, alert, 
cooperative, and pleasant during the interview.  His speech 
was relevant, logical and goal directed.  He related a visual 
hallucination of his mother in church and stated that he 
would be reunited with her when the time came.  He expressed 
a discomfort with being around people and a concern that some 
of them might be talking about him.  He endorsed flashbacks 
and memories of his combat experience in Korea.  The examiner 
noted, however, that the veteran was not being treated for 
those symptoms.  The veteran reported no suicidal or 
homicidal ideation.  His memory for recent and remote events 
was intact.  Judgement was intact, and the veteran had some 
degree of insight.  Diagnoses were PTSD with recurrent 
memories and flashbacks, and paranoid schizophrenia.  With 
regard to the PTSD, the examiner concluded that the veteran's 
GAF score was 60, indicating mild to moderate symptoms.  As 
for the schizophrenia, the examiner provided a GAF of 40, 
noting impaired reality testing, active paranoid thoughts, 
ideas of reference, and visual hallucinations.  He concluded 
that the veteran's PTSD caused occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, sleep impairment and mild 
memory loss.

VA outpatient treatment notes dated in February and October 
2001 indicate diagnoses of paranoid schizophrenia.  A 
February 2002 note indicates schizophrenia.  In July 2002, 
diagnoses of schizophrenia and PTSD noted, and stated to be 
stable with a present prescription for antipsychotic 
medication.  An October 2002 progress note reflects a 
diagnosis of schizophrenia.

In March 2003 the veteran reported hearing voices and 
thinking that people were following him, but recognized that 
those things were symptoms that required treatment with 
medication.  

In December 2003, the veteran reported hearing explosions 
when there were none, and talked about his mother as if she 
was still alive.  He was unable to state the day or year.  
The provider indicated that the degree of hallucinations, 
disorientation, and delusional speech had not previously been 
documented in the mental health clinic.  Diagnoses were PTSD 
and schizophrenia.  The provider indicated the possibility of 
organic brain disease considering the veteran's history of 
malignancy.

The veteran submitted to a VA examination in April 2004.  The 
examiner noted that the veteran attended appointments with 
his VA psychiatric provider three to four times per year, for 
treatment of schizophrenia and PTSD.  The veteran's wife 
indicated her belief that his medications helped his 
behavior.  The veteran reported that he heard loud explosions 
and gunfire, and that he saw his mother.  He also indicated 
that he saw people on his property.  He expressed his belief 
that his mother was still alive.  His wife reported that the 
veteran slept six to seven hours in a 24 hour period, 
including naps.  He endorsed depressed mood on a daily basis 
but denied the presence of anger problems.  With regard to 
the veteran's psychosocial adjustment, the examiner indicated 
that the veteran had been married for 40 years to his second 
wife.  The veteran indicated that he had four children, and 
that he was estranged from one of them and had positive 
relationships with the remaining three.  He stated that he 
did not participate in social activities and that he had no 
friends.  He denied suicidal ideation.  The examiner noted 
that the veteran continued to experience hallucinations, 
which he believed were real.  On mental status examination, 
the veteran was oriented.  His speech was  normal and clear.  
His thought content was without suicidal or homicidal 
ideation.  He endorsed hallucinations several times per week.  
The veteran began singing during the interview, and stated 
that he sang when he was happy.  The examiner noted that the 
veteran required assistance in maintaining personal hygiene 
and other basic activities of daily living due to shakiness 
from his "nerves."  He was unable to correctly recall his 
age, and was noted to forget birthdays and the names of his 
grandchildren.  He reported that he experienced depressed 
mood and anxiety regularly.  The diagnoses were chronic PTSD 
and paranoid schizophrenia.  The examiner assessed the 
veteran's GAF as 50 due to his PTSD, noting that the veteran 
felt detached from others, had no friends, experienced 
nightmares, intrusive memories, difficulty falling and 
staying asleep, depressed and anxious mood, memory problems, 
suspiciousness, and hyper vigilance.  The examiner assessed a 
GAF of 35 due to the veteran's paranoid schizophrenia.  He 
concluded that the veteran had the capacity to manage his 
affairs.

The veteran was admitted to a VA facility in September 2004 
for shortness of breath and an exacerbation of congestive 
heart failure.  The report of a psychiatry inpatient 
consultation indicates that the veteran had a euthymic, 
fatigued affect.  He exhibited partial insight and fair 
judgment.  Memory was intact.  The veteran was placed on a 
new antipsychotic medication.  He subsequently reported that 
the medication worked better than the previous one.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities;  
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships


Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:

flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

Having carefully reviewed the medical evidence of record, the 
Board concludes that for the period from December 11, 1997 to 
March 31, 2004, the veteran's PTSD is appropriately evaluated 
as 30 percent disabling.  In this regard the Board notes that 
the January 1998 examination report indicates that the 
veteran suffered from once-weekly nightmares and flashbacks, 
and his GAF score was 65-70, indicating only some mild 
symptoms.  While the April 1999 VA examiner indicated that 
the veteran's GAF score was 40 and pointed out that the 
veteran had impairment in reality perception, that examiner 
provided an addendum in August 1999 that differentiated the 
symptoms of the veteran's PTSD from those of his 
schizophrenia.  In his addendum, the examiner noted that the 
veteran's PTSD involved sleep disturbance, intrusive 
memories, social withdrawal and difficulty concentrating.  He 
assessed the veteran's GAF score, based on the PTSD, as 60.  
The November 2000 VA examiner indicated that the veteran's 
PTSD symptoms were in the mild to moderate category, and 
concluded that the PTSD caused occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Moreover, VA outpatient treatment 
records generally show treatment for schizophrenia.  While 
PTSD was assessed in a July 2002 progress note, the provider 
indicated that it was stable.  For the period in question, 
there is no indication that the veteran's PTSD was productive 
of greater disability than is contemplated by the criteria 
for a 30 percent evaluation.  Accordingly, a higher rating is 
not warranted for this period.

With respect to the period beginning April 1, 2004, the Board 
concludes that the currently assigned 70 percent evaluation 
for the veteran's PTSD is appropriate.  The Board notes that 
this higher evaluation was based upon the VA examination 
conducted on April 1, 2004.  That examination found that the 
veteran's PTSD was manifested by such symptoms as sleep 
disturbance, nightmares, intrusive memories, depressed and 
anxious mood, memory problems, hyper vigilance, 
suspiciousness, and social isolation.  The examiner assessed 
a GAF score of 50, specifically related to the PTSD.  The 
Board notes that such a score is assigned where there are 
serious symptoms or any serious impairment in social or 
occupational functioning.  Notably, the examiner provided a 
separate GAF score of 35 for the veteran's paranoid 
schizophrenia, attributing his impairment in reality testing 
and hallucinations to that disorder.  The Board also notes 
that although the veteran has undergone regular psychiatric 
treatment, the notes pertaining to that treatment essentially 
refer to the veteran's paranoid schizophrenia, which is not a 
service-connected disability.  There is simply no evidence 
demonstrating that the veteran's PTSD is productive of total 
social and occupational impairment.  Accordingly, a higher 
rating is not warranted.

Consideration has been given to assigning a staged rating for 
the period of the instant appeal; however, the Board finds 
that at no time during the pendency of this appeal has the 
service-connected disability warranted evaluations in excess 
of those currently assigned.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

For the period from December 11, 1997, to March 31, 2004, an 
evaluation in excess of 30 percent for PTSD is denied.

For the period from April 1, 2004, an evaluation in excess of 
70 percent for PTSD is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


